ORDER
This case is before the Court on defendant’s motion for new trial and defendant’s motion that the time for docketing the record on appeal be tolled until such time as the motion for new trial is finally resolved. After careful review of defendant’s motion and the State’s response, the Court is of the opinion that defendant’s motion for a new trial should be denied by this Court and that the case should be remanded to the trial court for an evidentiary hearing to determine whether the transcript of defendant’s capital trial at the 19 March 2001 criminal session of Superior Court, Robeson County, wherein defendant was convicted of first-degree murder and sentenced to death, and such other transcripts heretofore ordered by the trial court on 10 April 2003 and 11 February 2004 pertaining to defendant’s hearing on mental retardation and his first trial commenced at the 9 March 2001 criminal session of Superior Court, Robeson County, respectively, can be adequately and accurately transcribed from existing resources so as to permit meaningful appellate review. Further, defendant should be entitled to the assistance of an expert court reporter to evaluate the existing notes, tapes, and transcripts and to present testimony at the hearing.
THEREFORE, IT IS ORDERED that defendant’s motion for new trial be denied; that this case be remanded to the trial court for an evidentiary hearing for the purposes stated above; that an expert court reporter be appointed to assist defendant; and that the time for perfecting defendant’s appeal to this Court be tolled until such time as the issues regarding the transcripts, including defendant’s entitlement to a new trial, have been finally resolved.
s/ Brady, J.
For the Court